Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Disposition of Claims
Claims 21, 23, and 25-37 were pending.  Claims 1-20, 22, 24, 26, 28, and 30-32 are cancelled.  Amendments to claims 21, 23, 27, and 29 are acknowledged and entered.  Claims 21, 23, 25, 27, 29, and 33-37 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 09/21/2021 regarding the previous Office action dated 03/22/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Priority
Applicant has claimed the instant application has support in the priority filing 61/334,976, filed 05/14/2010.  A review of this filing shows the following:
Example 1 of the ‘976 filing provides recombinant HCMV and RhCMV vectors.  Support for a CMV with a deletion of glycoprotein L (gL or UL115) was provided for at p. 56, lines 20-21.  Support for a CMV with a deletion of UL146 and UL147 was provided for at p. 61, line 25.  The invention as claimed appears to be fully supported back to the ‘976 filing, with a priority date of 05/14/2010.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claim. 
(Rejection withdrawn.)  The rejection of Claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claim.  



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 21, 26-28, and 31 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hobom et. al. (Hobom U, et. al. J Virol. 2000 Sep;74(17):7720-9.; hereafter J Virol. 1996 Jan;70(1):78-83.; hereafter “Cha”), Borst et. al. (Borst EM, et. al. J Virol. 1999 Oct;73(10):8320-9.; hereafter “Borst”), Brune et. al. (Brune W, et. al. Nat Biotechnol. 1999 Apr;17(4):360-4.; hereafter “Brune”); Zhang et. al. (Zhang L, et. al. Virol J. 2020 Mar 12;17(1):34.; hereafter “Zhang”); Millipore-Sigma (AC113: Anti-neomycin phophotransferase II antibody.  Accessed 03/16/2021 at www.emdmillipore.com; hereafter “Millipore-Sigma”); and Kahrs et. al. (Kahrs AF, et. al. Gene. 1995 Dec 29;167(1-2):53-7.; hereafter “Kahrs”), is withdrawn in light of the amendments to the claims and applicant arguments. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 21, 26-28, 30-31, 33, and 35-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursnell (US20020102536A1, Pub. 08/01/2002; hereafter “Boursnell”.) as evidenced by Cha et. al. (Cha TA, et. al. J Virol. 1996 Jan;70(1):78-83.; hereafter “Cha”) and Zhang et. al. (Zhang L, et. al. Virol J. 2020 Mar 12;17(1):34.; hereafter “Zhang”) and in further view of Inglis et. al. (WO1995003399A2, Pub. 02/02/1995; CITED ART OF RECORD; hereafter “Inglis”), is withdrawn in light of the amendments to the claims and applicant arguments. 
(Rejection withdrawn.)  The rejection of Claim 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursnell and Inglis as applied to claims 21, 26-28, 30-31, 33, and 35-37 above, and in further view of Picker et. al. (US20080199493, Pub. 08/21/2008; CITED ART OF RECORD; hereafter “Picker”) is withdrawn in light of the amendments to the claims and applicant arguments. 
(Rejection withdrawn.)  The rejection of Claims 31-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursnell and Inglis as applied to claims 21, 26-28, 30-31, 33, and 35-37 above, and in further view of Barnes et. al. (Barnes D, et. al. Cell Host Microbe. 2008 Sep 11;4(3):239-48.; hereafter “Barnes”) is withdrawn in light of the amendments to the claims and applicant arguments.

Allowable Subject Matter
(Objection withdrawn.)  The objection to Claims 25 and 29 is withdrawn in light of the amendments to the claims. 
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, and in light of applicant’s arguments clarifying the teachings of the HCMV strains, it is the opinion of the Office that the invention as claimed is novel and nonobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 



Conclusion
Claims 21, 23, 25, 27, 29, and 33-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648